PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/975,834
Filing Date: 10 May 2018
Appellant(s): BAUMEISTER et al.



__________________
Curtis R. Powell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 November 2021 with corrected sections filed 9 December 2021.


Section II of Appellant’s brief does not identify any other appeals that will directly affect, be directly affected by, or have a bearing on the Board’s decision in this Appeal.  The examiner disagrees.  The Board is directed to Appeal No. 2021-002307 for U.S. application 14/128,681 (decision mailed 1/28/2022) and Appeal No. 2022-000080 for U.S. application 15/311,564.  The instant Appeal includes a double patenting rejection with respect to U.S. application 14/128,681.  The instant application is a continuation of U.S. application 15/615,281 (now U.S. Patent No. 11,192,938) which is a continuation of  U.S. application 14/128,681.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The provisional rejection of  claims 1-12, 15, 19, 23, and 24 on the ground of nonstatutory double patenting as being unpatentable over claims 37-42, 50-54, and 56-60 of co-pending U.S. App. No. 14/138,863 in view of Beirnaert as set forth in the Office action dated 5/18/2021 has been modified because claims 39, 41, and 60 of the co-pending ‘863 application were cancelled on 11/8/2021.  This is not a new ground of rejection.  This rejection corresponds to Ground 3 in appellant’s brief.  
The revised ground of rejection is as follows:
Claims 1-12, 15, 19, 23, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-38, 40, 42, 50-54, and 56-59 of co-pending U.S. App. No. 14/138,863 in view of Beirnaert.
Except for claims 2, 12, and 23-24, the instant claims do not require any particular structure for the serum albumin binding domain and the co-pending '863 claims embrace any
ISV. Beirnaert et al. discloses fusion polypeptides comprising VHH or dAb that bind human
serum albumin, including Alb1 (SEQ ID NO: 52) and Alb8 (SEQ ID NO: 62, humanized Alb1).
See at least abstract; page 14; claims 12-20; and Tables II and I. The constructs can also include other ISVDs against therapeutic targets. It would have been obvious to use these VHH or dAb as the VHH or dAb in the '863 claims thereby arriving at the claimed invention. Beirnaert et al. 
known to bind human serum albumin and to be pharmaceutically useful to increase half-life.
The instant claims and co-pending claims are not patentably distinct. At least for example, both
sets of claims include the C-terminal endings G (instant claims 1-3 and 6-11; co-pending claims
37-38, 50-51, and 53), GG (instant claims 1-4 and 6-11; co-pending claims 37-38 and 50-51), GGG (instant claims 1, 3-4, and 6-11; co-pending claims 37-38 and 50-51), GV (instant claims 1-5 and 7-11; co-pending claims 37 and 50-51) and GAV (instant claims 1, 3-5, and 7-11; co-pending claims 37 and 50-51). There are other C-terminal endings the co-pending and instant claims have in common.
The ‘863 claims are directed to fusion proteins having an ISVD against human serum albumin at the C-terminal end. Beirnaert et al. discloses known ISVDs against human serum albumin that could have been used in combination with other ISVDs against therapeutic targets. The ‘863 claims in combination with the teachings of Beirnaert et al. suggest the proteins of the instant claims for the reasons set forth above.
The instant claims are not patentably distinct from the co-pending ‘863 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The provisional rejection of claims 1-12, 15, 19, 23, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-49 of co-pending U.S. App. No. 16/823,412 in view of Beirnaert as set forth in the Office action dated 5/18/2021 has been modified in view of appellant’s arguments with respect to co-pending claims 
The revised ground of rejection is as follows:
Claims 1-12, 15, 19, 23, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-48 of co-pending U.S. App. No. 16/823,412 in view of Beirnaert.
Except for claims 2, 12, and 23-24, the instant claims do not require any particular structure for the serum albumin binding domain and the co-pending '412 claims embrace any ISV. Beirnaert et al. discloses fusion polypeptides comprising VHH or dAb that bind human serum albumin, including Albl (SEQ ID NO: 52) and Alb8 (SEQ ID NO: 62, humanized Albl). See at least abstract; page 14; claims 12-20; and Tables II and III. The constructs can also include other ISVDs against therapeutic targets. It would have been obvious to use these VHH or dAb as the VHH or dAb in the '412 claims thereby arriving at the claimed invention. Beirnaert et al. teaches the ISV Alb-1 and Alb-8 meeting the limitations of instant claims 2, 12, and 23-24. One would have been motivated to do so as the VHH or dAb of Beirnaert et al. would have been known to bind human serum albumin and to be pharmaceutically useful to increase half-life.

Co-pending claim 43 recites “in which n is 1 to 5; with each X being independently chosen form any amino acid, with the proviso that X is not cysteine (C); and wherein when n is
1, X is not alanine (A).” Dependent claim 48 recites “wherein each X is independently chosen from the group consisting of alanine (A), glycine (G), valine (V), leucine (L) and isoleucine (I).”
One of ordinary skill in the art would have immediately envisioned C-terminal endings such as G, GG, GGG, GV, and GAV as being encompassed by the endings of co-pending claims 42, 43, and 48; particularly in view of claim 44 (depending from claim 43).
At least for example, both sets of claims include the C-terminal endings G (instant claims 1-3 and 6-11; co-pending claims 43-44 and 46-48), GG (instant claims 1-4 and 6-11; copending claims 43-44 and 47-48), GGG (instant claims 1, 3-4, and 6-11; co-pending claims 43-44 and 46-48), GV (instant claims 1-5 and 7-11; co-pending claims 43-48) and GAV (instant claims 1, 3-5, and 7-11; co-pending claims 43-45 and 47-48). There are other C-terminal endings the co-pending and instant claims have in common.
With respect to co-pending claim 43, human serum albumin is a therapeutic target as evidenced by Yamaguchi et al. and as discussed in the Office action dated 5/18/2021.
The ‘412 claims include a fusion protein having an ISVD against human serum albumin at the C-terminal end. Beirnaert et al. discloses known ISVDs against human serum albumin that could have been used in combination with other ISVDs against therapeutic targets. The ‘412 claims in combination with the teachings of Beirnaert et al. suggest the proteins of the instant claims for the reasons set forth above.
Instant claims 1-12, 15, 19, 23, and 24 are not patentably distinct from claims 43-48 of the co-pending ‘214 claims in view of Beirnaert.


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Claims 1-12, 15, 19, 23, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-34, 81, 86-89, and 91 of co-pending U.S. App. No. 15/311,564 (hereinafter “the ‘564 application”), in view of Beirnaert.
In view of appellant’s arguments, the examiner agrees that claims 1-12, 15, 19, 23, and 24 of the instant application are patentably distinct from claims 30-34, 81, 86-89, and 91 of co-pending U.S. App. No. 15/311,564.
It is agreed that the serum albumin-binding ISVs of Beirnaert (SEQ ID NOS: 52 and 62) do not include a V at Kabat position 11 and L at Kabat position 89 as recited in ‘564 claim 1 upon which ‘564 claims 30 and 81 depend.  It would not have been obvious to use them as the immunoglobulin single variable domain (ISV) in the ‘564 claims. This rejection corresponds to Ground 4 in appellant’s brief.  

(2) Response to Argument

Ground 1: Claims 1-12, 23, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 10,501,542 (hereinafter “the ‘542 patent”).
Application of Borah, 354 F. 2d at 1018.   This is not agreed with.  The instant claims are appropriately rejected over issued claims that are directed to an embodiment within the scope of the instant claims (i.e. overlaps in scope) in a double patenting rejection.  Unlike the fact pattern in Application of Borah, none of the limitations in the claimed subject matter in the ‘542 patent, particularly the C-terminal extender, have been characterized as improvements over the corresponding limitations of the instant claims.  An explanation of how embodiments of the instant claims and the ‘542 claims correspond was provided in the ground of rejection and is set forth below.
   Claim 1 of the ‘542 patent is directed to:
   A CTLA4 binder comprising one or more immunoglobulin single variable domains (ISVDs) that bind to human CTLA4 wherein the one or more ISVDs independently comprises the amino acid sequence: XVQLVESGGGVVQPGGSLRLSCAASGGTFSFYGMGWFRQAPGKEREFVADIRTSAGRTYYADSVKGRFTISRDNSKNTVYLQMNSLRPEDTALYYCAAEPSGISGWDYWGQG TLVTVSS (SEQ ID NO: 60);  
and optionally comprising a half-life extender and/or 
a C-terminal extender.

Claim 3 of the ‘542 patent depends upon claim 1 and specifies that the CTLA4 binder comprises a half-lifer extender.  Claim 4 the ‘542 patent depends upon claim 3 and specifies that the half-life extender is an ISVD that binds to human serum albumin. 
Instant independent claim 1 is directed to:
Protein or polypeptide, which protein or polypeptide contains an immunoglobulin single variable domain (ISV) at its C-terminal end, wherein said ISV is a serum albumin binding ISV, wherein said ISV is a VHH, humanized VHH or camelized VH, and wherein said ISV has a C-terminal end of the sequence VTVSS(X)n (SEQ ID NO: 34) in which:
n= 3 in which each X = Ala or Gly; or
n = 3 in which each X = Ala; or
n= 1, 2 or 3 in which each X = Gly; or
n= 2 or 3 in which at least one X = Ala or Gly, with any remaining amino acid residue X

n= 2 or 3 in which all but one X = Ala or Gly, with the remaining amino acid residue X
being independently chosen from any naturally occurring amino acid.

Instant independent claim 8 is directed to:
Protein or polypeptide which protein or polypeptide contains an ISV at its C-terminal end, wherein said ISV is a serum albumin binding ISV, wherein said ISV is a VHH, humanized VHH or camelized VH and wherein said ISV has a C-terminal end of the sequence VTVSS(X)n (SEQ ID NO: 34), in which n is 1 to 5, and in which each X is an amino acid residue that is independently chosen, with the proviso that X is not cysteine; and wherein when n is 1, X is not Ala; and wherein when n is 2, at least one amino acid residue X is not Ala.

Note that the sequence VTVSS is the conventional C-terminal end of an ISVD (see for example amino acids final five amino acids of SEQ ID NO: 112 in the ‘542 patent at column 41, lines 1-3, and Table C for ALB11002, an ISVD that binds to human serum albumin) so (X)n as defined in instant claim 1 corresponds to the C-terminal extender of the ‘542 claims.  The ‘542 patent also references WO 2006/122787 (Beirnaert) for the albumin ISVD sequences of Alb-1 and Alb-8 (specifically referencing SEQ ID NO: 62 of WO 2006/122787) which also end in the sequence VTVSS.  See column 40, line 59-62.
Thus, a CTLA4 binder embodiment of the ‘542 claims is a protein or polypeptide having the human CTLA4 binding ISVD of SEQ ID NO: 60 fused to a half-life extender that is an ISVD that binds to human serum albumin at its C-terminal end and additionally contains a C-terminal extender.  This embodiment corresponds to instant claims 1 and 8.  The ‘542 claims do not require any particular C-terminal extender.
  Contrary to appellant’s arguments, the specification of the ‘542 patent makes clear that the phrase “C-terminal extender” is used with a special meaning.  As such, the portion of the ‘542 disclosure that describes the subject matter that falls within the scope of the ‘542 claims 
	Column 21, line 48, through column 22, line 52, of the ‘542 patent discloses (bolding added by examiner):
The CTLA4 binders (e.g., ISVD such as a Nanobody) of the invention, 
when they are used in a monovalent format and/or when a CTLA4 binding moiety is 
present at and/or forms the C-terminal end of the CTLA4 binder (or when they 
otherwise have an "exposed" C-terminal end in such a polypeptide, by which is 
generally meant that the C-terminal end of the ISVD is not associated with or 
linked to a constant domain (such as a CH1 domain); reference is again made to 
WO 2012/175741 and PCT/EP2015/060643 (WO 2015/173325)), preferably also have a 
C-terminal extension of the formula (X)n, in which n is 1 to 10, preferably 1 to 5, such as 1, 2, 3, 4 or 5 (and preferably 1 or 2, such as 1); and each X is an (preferably naturally occurring) amino acid residue that is independently chosen from naturally occurring amino acid residues (although 
according to preferred one aspect, it does not comprise any cysteine residues), and preferably independently chosen from the group consisting of alanine (A), glycine (G), valine (V), leucine (L) or isoleucine (I).
 	According to some preferred, but non-limiting examples of such C-terminal 
extensions X(n), and n can be as follows: 
(a) n=1 and X=Ala; 
(b) n=2 and each X=Ala; 
(c) n=3 and each X=Ala; 
(d) n=2 and at least one X=Ala (with the remaining amino acid residue(s) X being independently chosen from any naturally occurring amino acid but preferably being independently chosen from Val, Leu and/or Ile); 
(e) n=3 and at least one X=Ala (with the remaining amino acid 
residue(s) X being independently chosen from any naturally occurring amino acid 
but preferably being independently chosen from Val, Leu and/or Ile); 
(f) n=3 and at least two X=Ala (with the remaining amino acid residue(s) X being 
independently chosen from any naturally occurring amino acid but preferably 
being independently chosen from Val, Leu and/or Ile);
(g) n=1 and X=Gly; 
(h) n=2 and each X=Gly; 
(i) n=3 and each X=Gly;
(j) n=2 and at least one X=Gly (with the remaining amino acid residue(s) X being independently chosen from any naturally occurring amino acid but preferably being independently chosen from 
Val, Leu and/or Ile); 
(k) n=3 and at least one X=Gly (with the remaining amino 
acid residue(s) X being independently chosen from any naturally occurring amino 
acid but preferably being independently chosen from Val, Leu and/or Ile);
(l) n=3 and at least two X=Gly (with the remaining amino acid residue(s) X being 

being independently chosen from Val, Leu and/or Ile); 
(m) n=2 and each X=Ala or Gly; 
(n) n=3 and each X=Ala or Gly; 
(o) n=3 and at least one X=Ala or Gly (with the remaining amino acid residue(s) X being independently chosen from any naturally occurring amino acid but preferably being independently chosen from Val, Leu and/or Ile); or 
(p) n=3 and at least two X=Ala or Gly (with the remaining amino acid residue(s) X being independently chosen from any naturally occurring amino acid but preferably being independently chosen from Val, Leu and/or Ile); 
with aspects (a), (b), (c), (g), (h), (i), (m) and (n) being particularly preferred, with aspects in which n=1 or 2 being preferred and aspects in which n=1 being particularly preferred. 
It should also be noted that, preferably, any C-terminal extension present in a CTLA4 binder (e.g., ISVD such as a Nanobody) of the invention does not contain a (free) cysteine residue unless said cysteine residue is used or intended for further functionalization, for example for PEGylation. 
Some specific, but non-limiting examples of useful C-terminal extensions are the following amino acid sequences: A, AA, AAA, G, GG, GGG, AG, GA, AAG, AGG, AGA, GGA, GAA or GAG. 
 
That is, the “C-terminal extender” limitation of the ‘542 patent claims was not intended to mean any C-terminal extension but rather particular C-terminal extensions of the formula (X)n defined as set forth above.  This formula and many of the preferred embodiments correspond to those of instant claims 1 and 8.  In particular, the C-terminal extensions of at least parts (c), (g), (h), and (i) correspond directly to the (X)n embodiments in instant claims 1.  The ‘542 specification is properly relied upon to properly construe the scope of the claim. The ‘542 claims fairly include CTLA4 binders with each of these C-terminal extenders.  One of ordinary skill in the art at the time of the effective filing date would have understood that the ‘542 claims included C-terminal extensions embraced by the instant claims.  The ‘542 claims included obvious embodiments of the instant claims within their scope.  Appellant could have presented claims corresponding to those of the instant application, particularly with respect to the specific C-terminal extensions, during prosecution of the 15/353,886 application which matured into U.S. Patent No. 10,501,542 in keeping with In re Schneller.
In re Schneller.  This is incorrect.  The Office action mailed 6/8/2020 (where this double patenting rejection first appeared) was signed by SPE Joanne Hama and TC 1600 Group Director Gary Jones.  All subsequent Office actions (11/23/2020 and 5/18/2021) were signed by SPE Joanne Hama.  See also search notes for each of these Office actions.
Appellant argues that an optional limitation has no bearing on claim scope and points to M.P.E.P. § 2112.04 in support of this position and further argues that the optional limitation of claim 1 of the ‘542 patent is irrelevant to the double patenting analysis.  This is not agreed with.  First of all, there is no  M.P.E.P. § 2112.04  section.  Appellant may have meant M.P.E.P. § 2111.04.  M.P.E.P. § 2111.04 states “claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  Appellant has misconstrued this sentence.  This sentence makes the point that claims that include optional limitations include those embodiments with the optional limitation as well as embodiments that do not contain the optional limitation. That is, claim 1 and dependent claims 3-4 of the ‘542 patent include CTLA4 binders comprising one or more ISVDs and have a half-life extender and/or a C-terminal extender.  The claims include embodiments with one or more ISVDs, a half-life extender, and a C-terminal extender that meet the limitations of the instant claims.

Appellant provides arguments with respect to In re Kaplan, 789 F.2d 1574 (Fed. Cir. 1986).  They are not agreed with.
solely responsible for any delays" in prosecution of the earlier-filed application (In re Hubbell, 709 F.3d 1140, 1150, 106 USPQ2d 1032, 1039 (Fed. Cir. 2013); and (B) that the applicant could not have filed the conflicting claims in a single (i.e., the earlier-filed) application ( In re Kaplan, 789 F.2d 1574, 229 USPQ 678 (Fed. Cir. 1986)).  See  MPEP 804 (II)(B)(2)(b).  In this case, condition (A) is not met.  The instant application was earlier-filed than the 15/353,886 application (which issued as U.S. Patent No. 10,501,542) based on priority to at least PCT/EP2012/062251, filed 25 June 2012.  The PTO was not solely responsible for any delays.  At least for example, extensions of time were filed in the instant application on 12 December 2018, 3 July 2019, and 8 April 2020 and in parent application 14/128,681 on 6 May 2015, 11 July 2016, and 1 February 2017.  No extensions of time were filed in the 15/353,886 application (filed 17 November 2016  and issued 10 December 2019). 
The double patenting rejection in In re Kaplan was reversed because the CAFC determined that the same invention was not being claimed and there was no proper evidence to show that the claim in the Kaplan/Walker application was for a mere obvious variation of what was claimed in the Kaplan patent.  That is not the case here.  In addition, the fact pattern can be distinguished from that in the instant application.
Unlike the fact pattern in In re Kaplan, none of the limitations in the claimed subject matter in the ‘542 patent, particularly the C-terminal extender, have been characterized as improvements over the corresponding limitations of the instant claims.  
Claim 1 and dependent claims 3-4 of the ‘542 patent include CTLA4 binders comprising one or more ISVDs and have a half-life extender such as an ISVD that binds human serum 
Appellant’s arguments with respect to domination are not persuasive.  In In re Kaplan, the ‘588 claim 4 was directed to any organic solvent and the Kaplan/Walker application was directed to a particular organic solvent combining tetraglyme and sulfolane.  Thus, the ‘588 patent claims would have dominated the application claims should they have issued as a patent.
The fact pattern in the instant application differs.  There is no clear domination of the ‘542 patent claims over the instant claims as the ‘542 patents claims are directed to CTLA4 binders and the instant claims are not so limited.  The instant claims are directed to proteins or polypeptides having no particular structure or function having a serum albumin binding ISV fused to the C-terminal end which is fused in turn to a C-terminal extender (i.e. (X)n).  The serum albumin binding ISV of the instant claims corresponds to the half-life extender of the ‘542 claims.  The instant specification makes clear that half-life extension is the purpose of this serum albumin binding ISV.  See for example page 18, line 30, through page 19, line 6 of the instant specification.  Similarly, any patent issuing from the instant application would not dominate the ‘542 patent.  The instant claims are directed to a particular half-life extender, a serum albumin binding ISV, whereas claims 1 and 3 of the ‘542 claims are not so limited.


Ground 2: Claims 1-12, 15, 19, 23, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-42 and 48-52 of
co-pending U.S. App. No. 14/128,681 (hereinafter “the ‘681 application”), in view of Beirnaert et al. (Int. Pub. No.: WO 2006/122787 A1; hereinafter “Beirnaert”).
	Claims 37 and 48 of the ‘681 application require that each of the at least two heavy chain variable domain binds a therapeutic target.  Yamaguchi (U.S. Publication No. 2007/0079391 A1, Exhibit 9 in this appeal) was cited by the examiner to demonstrate that one having ordinary skill in the art would have considered human serum albumin to be a therapeutic target within the meaning of the claims.  Appellant disputes this.
Appellant’s arguments with respect to Yamaguchi are not persuasive. The
disclosure of transgenic regucalcin rats to screen for drugs does not teach away from the fact that
one of ordinary skill in the art would have recognized from the disclosure of Yamaguchi et al.,
that human serum albumin would have been a therapeutic target within the meaning of the ‘681
claims. It is not necessary for increased serum albumin concentrations alone to be detrimental
for health for serum albumin to be recognized as a therapeutic target.
	Appellant argues that Beirnaert does not disclose human serum albumin as therapeutic target and points to page 14, lines 7-11.  Appellant also points to portions of pages 11 and 18 of the instant specification on page 16 of the brief in support of their position that human serum albumin is not a therapeutic target.  This is not agreed with. “Absent an express definition in 
other sources that support its interpretation.” In re Morris, 127 F.3d 1048, 1056 (Fed. Cir. 1997).
The disclosure of the instant application and the ‘681 application are the same.  The specifications recognize that a therapeutic agent may be used in therapy, in prophylaxis, or in diagnosis.  The specifications do not state that albumin or other serum proteins are not therapeutic targets or that antibodies to albumin or other serum proteins do not bind a therapeutic target.  Beirnaert does not state that albumin or other serum proteins are not therapeutic targets or that antibodies to albumin or other serum proteins do not bind a therapeutic target. Claims 37 and 42 of the ‘681 application reasonably encompass any antibody fusion protein that contains regions that bind to any agent that is associated with disease.  Yamaguchi provides evidence that human serum albumin is a protein associated with disease.  Human serum albumin is a therapeutic target within the meaning of the claims.
The ‘681 claims include a fusion protein having an ISVD against human serum albumin at the C-terminal end. Beirnaert et al. discloses known ISVDs against human serum albumin that could have been used in combination with other ISVDs against therapeutic targets. The ‘681 claims in combination with the teachings of Beirnaert et al. suggest the proteins of the instant claims.  The constructs argued by Appellant on pages 17-18 of the brief do not reflect the nature of the double patenting rejection.  Appellant has put forward these constructs because they do not accept the position that human serum albumin is a therapeutic target within the meaning of the claims.  These are not the constructs put forward by the examiner.
The fusion protein construct of the ‘681 claims (in view of the teachings of Beirnaert) is properly characterized as: 
TherapeuticTarget - ISVTherapeuticTargetWhichIsHumanSerumAlbumin – C-terminal (X)n  
This fusion protein construct is an embodiment of the instant claims. Beirnaert et al. suggests particular human serum albumin binding ISV sequences within instant claims 2, 12, and 23-24.  See Beirnaert SEQ ID NO: 52 for Alb1 and SEQ ID NO: 62 for Alb8, a humanized Albl. The VTVSS sequence recited in the instant claims and the ‘681 application claims corresponds to the C-terminal sequence of the human serum albumin binding ISV sequences of Beirnaert.  For example, both sets of claims include the (X)n C-terminal endings G (instant claims 1-3 and 6-11; ‘681 claims 37-38, 41, 48-49, and 51), GG (instant claims 1-4 and 6-11; ‘681 claims 37-38 and 48-49), GGG (instant claims 1, 3-4, and 6-11; ‘681 claims 37-38 and 48-49), GV (instant claims 1-5 and 7-11; ‘681 claims 37, 39, and 48-49) and GAV (instant claims 1, 3-5, and 7-11;
‘681 claims 37, 39, and 48-49). 
  Instant claims 1-12, 15, 19, 23, and 24 are not patentably distinct from claims 37-42 and 48-52 of the ‘681 application in view of Beirnaert.

Ground 3: Claims 1-12, 15, 19, 23, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-38, 40, 42, 50-54, and 56-59 of co-pending U.S. App. No. 14/138,863 (hereinafter “the ‘863 application”), in view of Beirnaert.
Appellant argues that the instant claims require that the ISV at the C-terminal end of the protein or polypeptide is a serum albumin binding ISV whereas the ‘863 application claims 
do not specify the location of a serum albumin binding ISV.  In the absence of a specific limitation, the fusion proteins of the ‘863 application are interpreted as including fusion proteins having the two required heavy chain variable domains in either order. The fusion protein 
 ISVTherapeuticTarget - ISVTherapeuticTargetWhichIsHumanSerumAlbumin – C-terminal (X)n  
 ISVTherapeuticTargetWhichIsHumanSerumAlbumin - ISVTherapeuticTarget – C-terminal (X)n  
The (A) embodiment of the ‘863 claims is an embodiment of the instant claims with Beirnaert et al. suggesting particular human serum albumin binding ISV sequences within instant claims 2, 12, and 23-24.  See Beirnaert SEQ ID NO: 52 for Alb1 and SEQ ID NO: 62 for Alb8, a humanized Albl. The VTVSS sequence recited in the instant claims and the ‘863 application claims corresponds to the C-terminal sequence of the human serum albumin binding ISV sequences of Beirnaert.  For example, both sets of claims include the (X)n C-terminal endings G (instant claims 1-3 and 6-11; co-pending ‘863 claims 37-38, 50-51, and 53), GG (instant claims 1-4 and 6-11; co-pending ‘863 claims 37-38 and 50-51, and GGG (instant claims 1, 3-4, and 6-11; co-pending ‘863 claims 37-38 and 50-51) GV (instant claims 1-5 and 7-11; co-pending claims 37 and 50-51) and GAV (instant claims 1, 3-5, and 7-11; co-pending claims 37 and 50-51).
Instant claims 1-12, 15, 19, 23, and 24 are not patentably distinct from provisionally claims 37-38, 40, 42, 50-54, and 56-59 of the ‘863 application in view of Beirnaert.

Ground 5: Claims 1-12, 15, 19, 23, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-48 of co-pending U.S. App. No. 16/823,412 (hereinafter “the ‘412 application”), in view of Beirnaert. 
	Appellant argues that claims 43-48 of the ‘412 application require a therapeutic target and that a serum albumin-binding ISV is not a therapeutic target.  This is not agreed with for the 
The ‘412 claims are directed to a polypeptide having an ISVD that binds a therapeutic protein at the C-terminal end.  An ISVD against human serum albumin meets this limitation. Beirnaert et al. discloses known ISVDs against human serum albumin that could have been used in combination with other ISVDs against other therapeutic targets. The ‘412 claims in combination with the teachings of Beirnaert et al. suggest the proteins of the instant claims.  The constructs argued by Appellant on page 28 of the brief do not reflect the nature of the double patenting rejection.  Appellant has put forward these constructs because they do not accept the position that human serum albumin is a therapeutic target within the meaning of the claims.  These are not the constructs put forward by the examiner.
The fusion protein construct of the ‘412 claims (in view of the teachings of Beirnaert) is properly characterized as: 
ISVTherapeuticTarget - ISVTherapeuticTargetWhichIsHumanSerumAlbumin – C-terminal (X)n  
This fusion protein construct is an embodiment of the instant claims. Beirnaert et al. suggests particular human serum albumin binding ISV sequences within instant claims 2, 12, and 23-24.  See Beirnaert SEQ ID NO: 52 for Alb1 and SEQ ID NO: 62 for Alb8, a humanized Albl. The VTVSS sequence recited in the instant claims and the ‘412 application claims corresponds to the C-terminal sequence of the human serum albumin binding ISV sequences of Beirnaert.  
Both sets of claims include the C-terminal endings G (instant claims 1-3 and 6-11; ‘412 claims 43-44 and 46-48), GG (instant claims 1-4 and 6-11; ‘412 claims 43-44 and 47-48), GGG (instant claims 1, 3-4, and 6-11; ‘412 claims 43-44 and 46-48), GV (instant claims 1-5 and 7-11; ‘412 claims 43-48) and GAV (instant claims 1, 3-5, and 7-11; ‘412 claims 43-45 and 47-48). 


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
Conferees:
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647                                                                                                                                                                                                        
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.